THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NORTHEAST PENNSYLVANIA
SMSA LP, d/b/a VERIZON WIRELESS,

Plaintiff, ;
V. 3:17-CV-1521
(JUDGE MARIANI)
THE SMITHFIELD TOWNSHIP BOARD
OF SUPERVISORS,
Defendant.
ORDER
AND NOW, THIS [6 DAY OF JANUARY, 2020, for the reasons set forth
in the accompanying Memorandum Opinion, IT [S HEREBY ORDERED THAT:

1. Defendant Smithfield Township Board of Supervisors’ Motion for Summary Judgment
(Doc. 21) is DENIED with respect to Plaintiff Northeast Pennsylvania SMSA LP, d/b/a
Verizon Wireless's “substantial evidence” claim under the Telecommunications Act
(“TCA”) (Count I) and state law zoning appeal under the Pennsylvania's Municipalities
Planning Code (“MPC”), 53 Pa. Stat. and Cons. Stat. Ann. §§ 10101, et seq, (Count
Il).

2. Plaintiff Northeast Pennsylvania SMSA LP, d/b/a Verizon Wireless’s Motion for
Summary Judgment (Doc. 26) is GRANTED with respect to its “substantial evidence”

claim under the TCA (Count |) and its state law zoning appeal under the MPC (Count

Il).
3. Plaintiff Northeast Pennsylvania SMSA LP, d/b/a Verizon Wireless’s “prohibition of
service” claim under the TCA (Count Il) is DISMISSED AS MOOT WITHOUT
PREJUDICE.

4. Judgment is hereby entered IN FAVOR OF PLAINTIFF Northeast Pennsylvania
SMSA LP, d/b/a Verizon Wireless and AGAINST DEFENDANT Smithfield Township
Board of Supervisors on Counts | and Ill.

5. Defendant Smithfield Township Board of Supervisors SHALL GRANT Northeast
Pennsylvania SMSA LP, d/b/a Verizon Wireless’s Application for a conditional use
related to the construction of the cell tower. In so doing, Defendant Smithfield
Township Board of Supervisors, to the extent it desires, may attach reasonable
conditions thereto regarding the cell tower's lighting and controlled collapse as it
indicated in its decision (see Doc. 27-23, at 20).

6. The case is REMANDED to the Smithfield Township Board of Supervisors for the
purposes of compliance with paragraph 5 of this Order.

7. The Clerk of Court is directed to CLOSE this case in the District Court for the Middle

District of Pennsylvania.

Y J
Ce

 

Robert D. Mariani
United States District Judge
